Citation Nr: 1123405	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  07-35 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran was afforded a Board videoconference hearing, held by the undersigned, in April 2011.  A copy of the hearing transcript has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a bilateral foot disorder.  Although the Board regrets further delay, the Veteran's claim must be remanded for further development.

For the purpose of establishing service connection, a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by active service.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2010).

Under 38 U.S.C.A. § 1111, the presumption of soundness may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  The burden of proof is upon VA to rebut the presumption by producing that clear and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).  Mere history provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  Rather, the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

In the present case, the Veteran underwent a physical evaluation on enlistment in August 1997.  At that time, the examiner noted that his feet were normal.  On his report of medical history, the Veteran checked "No" to "foot trouble."  See VA Standard Forms 88 and 93, August 15, 1997.  The Veteran reported for pain in his arches, feet, Achilles, and ankles in October 1997.  While no defects of any kind were noted on entrance, an Entrance Physical Standards Board (EPSBD) concluded that the Veteran's bilateral foot pain was caused by plantar fasciitis, secondary to pes planus.  It was further determined that the Veteran had received medical care in the form of arch supports, anti-inflammatory medication, and profiles, with no relief during basic training.  The EPSBD noted that there was no history of trauma during basic training.  Ultimately, it was concluded that the Veteran was medically unfit for enlistment, and that his diagnosed disorders existed prior to service.  Immediate separation was recommended.  See Report, November 6, 1997.

Assuming that the claimed disorder existed prior to service, there remains a question of whether the evidence clearly and unmistakably demonstrates that the Veteran's bilateral foot disorder was not aggravated by service, and if not, whether entitlement to service connection on a direct basis is in order.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153; Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

Post-service, the Veteran was afforded a VA (QTC) examination to assess the etiology of his claimed disorder in December 2004.  Although the examiner initially diagnosed the Veteran with pes planus at that time, the Board notes that x-ray evidence was negative, and a requested addendum opinion noted that the Veteran did not have a current diagnosis of pes planus.  See VA examination report, December 6, 2004; see also Addendum.

Private treatment reports from March and April 2006 noted that the Veteran complained of bilateral foot pain localized to the plantar aspect of both feet.  It was noted that the problem began during the Veteran's period of active service.  The provider indicated that the Veteran had been seen at VA for this disorder, on several occasions.  While the provider was unclear as to the Veteran's diagnosis, x-ray evidence demonstrated peritalar subluxation of the right foot consistent with pes planus.  See Report, March 24, 2006.

The Veteran was afforded an additional VA examination in July 2007.  He was diagnosed with pes planus, and the examiner opined that the Veteran "obviously" had non-symptomatic flat feet prior to enlistment, even though it was not noted on the entrance physical.  During physical training, according to the examiner, the Veteran developed painful flat feet [emphasis added].  An addendum opinion, provided in August 2007, stated that it was less likely than not that current pes planus is a result of, or aggravated by, the Veteran's "very short" term on active duty in 1997.  See VA examination report, July 24, 2007; see also Addendum, August 17, 2007.

As noted above, the Veteran testified before the undersigned in April 2011.  At that time, he stated that his foot disorder began during his period of active duty, and that his disorder has persisted ever since that time.  See Transcript, p. 5.  The Board further notes that the Veteran's file contains numerous lay statements, all of which support the Veteran's contention that he was, at the least, asymptomatic prior to service, with severe foot pain following separation.

Given the foregoing facts, the Board is unable to conclude that, even if the disorder existed prior to service, whether it clearly and unmistakably was not aggravated in service beyond the natural progression of the conditions.  Although the 2007 VA examiner concluded that aggravation did not occur, the opinion failed to reconcile the findings of non-symptomatic pes plans, followed by painful pes planus.  As such, there is insufficient evidence to decide the claims, and an additional VA examination and medical nexus opinion is necessary to decide the claim.

Finally, because the March 2006 private examiner noted the possible existence of VA medical records, which have not been associated with the claims file (see Report, March 24, 2006), the Veteran should be afforded medical release forms so as to permit the RO/AMC to obtain all outstanding treatment records, from private providers or VA, to the extent available.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must send medical release forms to the Veteran, and request that he complete a release form for any outstanding treatment records pertaining to a bilateral foot disorder, authorizing VA to request his records for treatment.  If the Veteran received VA treatment for his bilateral foot disorder, the location and dates of treatment must be noted.

2.  Following the receipt of any records as the result of the action directed in the paragraph above, if applicable, schedule the Veteran for an appropriate VA examination of his bilateral foot disorder.  The claims file must be made available to the examiner for review.  The examiner should conduct a thorough examination of the Veteran's feet, including any indicated evaluations, studies, and tests, and provide a diagnosis for any pathology found.

Based on the review of the record, the examiner should address the following, providing a rationale for the responses provided:

A. Does the evidence of record clearly and unmistakably show that any currently diagnosed foot disorder existed prior to service?

B. If so, does the evidence of record clearly and unmistakably show that the disorder(s) was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  If so, please identify any such evidence with specificity, to include a discussion of service treatment reports, lay statements from the Veteran and his acquaintances, private treatment reports, and prior VA examination reports.

C. If the answer to either question is no, is it at least as likely as not that any currently-diagnosed foot disorder had its onset in service?

A complete rationale should be provided for any opinion expressed. If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative.

3.  Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issue on appeal.  If the claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


